IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER §

OF T'HE BAR OF THE SUPREME § No. 81, 2016
COURT OF THE STATE OF
DELAWARE:

ODC Fi1e No. 112315-B
S. HAROLD LANKENAU,

¢¢O'>OOO¢O'>C»OOUO'JCO'>

Respondent.
ORDER FOR INTERIM SUSPENSION

This 22nd day of February 2016, it appears to the Court, as fo1loWs:

(1) Pursuant to Ru1e_ 16 of the De1aWare Lawyers’ Ru1es of Disciplinary
Procedure ("Procedural Ru1es"), the Offrce of Disciplinar'y Counse1 ("ODC") and S.
Harold Lankenau, Esquire ("Respondent") by and through his attorney have
submitted a joint Verified Petition for Interim Suspension for consideration by this
Court.

(2) On February 12, 2016, the Board of Professional Responsibi1ity filed
its Report of the Pane1 on Petition for Discip1ine ("Board Report"). IMO S. Harold
Lankenau, Case No. 73, 2016, Board Case No. 112315-B (Feb. 12, 2016). The
Board found Respondent violated Ru1es 1.15(a), 1.15(b), 8.4(b), 8.4(c) and 8.4(d) of
the De1aWare Lawyers’ Ru1es of Professional Conduct and recommended the
sanction of suspension of six months and a day.

(3) Based on the Respondent’s admitted violations and the Board’s

recommended sanction, Respondent consents to Interim Suspension pending

1

resolution of the disciplinary proceedings, without prejudice to any Objections,
which may be filed by ODC or Respondent.

(4) On February 18, 2016, ODC filed an unopposed motion to extend the
time for filing Obj ections to the Board Report from March 7, 2016 to April 7, 2016.
Respondent joins in ODC’s request to extend the time for filing Objections to the
Board’s Report to April 7, 2016.

NOW, THEREFORE, IT IS HEREBY ORDERED that the Respondent is
immediately suspended from the practice of laW, on an interim basis, pending the
outcome of disciplinary proceedings lt is further ordered that the Respondent’s and

ODC’s Motions for Extension to File Obj ections to the Board Report filed February

18, 2016 are GRANTED.

BY THE COURT:

/s/ Randy l Holland
Justice